DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected without traverse claims 1-7 and 14-20 in the reply filed on 2/10/2021.

Status of Claims
In the reply of 2/10/2021, Applicant canceled claims 8-13.  Therefore claims 1-7 and 14-20 are pending.

Information Disclosure Statement
The information disclosure statement filed 9/24/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.04(a) and § 609.05(a) because the submitted IDS does not permit the Office to obtain the U.S. patent numbers and the U.S. patent application publication numbers by optical character recognition (OCR) from the scanned documents such that the documents can be made available electronically to the examiner to facilitate searching and retrieval of the cited U.S. patents and U.S. patent application publications from the Office’s search databases..  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US Pub. 2012/0285790 A1 )(hereinafter Jones) in view of Schwartz et al..
Regarding claim 1, Jones discloses an upper parking meter outer housing component comprising: a parking meter cap, the parking meter cap comprising an outer surface and an inner surface defining an interior cavity; (Jones, Fig. 8B and ¶0064; Single-space meter 12 includes an outer housing 70 and an electronic meter mechanism 72. Outer housing 70 includes a lower housing portion 71 and a cap portion 73. Cap 73 of outer housing 70 includes a transparent portion or window 74 which allows the user to view the display of electronic meter mechanism 72 when it is locked within outer housing 70. To assemble meter 12, electronic meter mechanism 72 is received within cavity 77 and cap 73 is coupled to lower portion 71 such that electronic meter mechanism 72 is secured within housing 70.)
 and a vehicle sensor, (Jones Fig. 7 and ¶0059; As shown in FIG. 7, parking meter 12 includes a parking meter control system 50, and a vehicle sensor 62.)  
While Jones discloses a vehicle sensor, Jones does not disclose the sensor is supported within the interior cavity.  Schwartz in the same field of endeavor, however, discloses the limitation.  Schwartz discloses the sensor is supported within the interior cavity. (Schwartz, Figs. 1A-4 and Col. 4, Lines 41-60;   The removable meter unit 6-1 includes a radio transceiver 12, an antenna 14, a control module 16, a user interface 18 through which payment can be received, a proximity sensor 20, and a directional object sensor 22.)  Consequently it would have been obvious for a person of ordinary skill in 
communicably coupled to an electronic meter mechanism, (Jones, Fig. 7 and ¶0059 Parking meter control system 50 is communicably coupled to vehicle sensor 62. Parking meter control system 50 may generally be any electronic control unit suitable to provide the various parking meter functionalities discussed below. For example control system 50 may include one or more processing circuits having hardware (e.g., processors, memory, communication interfaces, etc.) and/or software configured to control the operation of parking meter 12 as discuss herein.)
 the vehicle sensor configured to detect a vehicle located within a parking space and further configured to generate a signal indicative of presence of the vehicle within the parking space and being further configured to communicate the signal to the electronic meter mechanism,(Jones, ¶¶0050-0051; sensors 20, 22, 24 and 28 may be any sensors suitable for detecting an aspect of a vehicle in the associated parking space…the vehicle sensors may be configured to generate a signal indicative of a vacant parking spot. In another embodiment, the vehicle sensors may be configured to generate a signal indicative of the type of vehicle located in the parking spot. For example, the vehicle sensor may be configured to generate a signal indicative of a )
 the vehicle sensor comprising a detection zone and disposed such that the detection zone is located generally within the parking space such that the vehicle sensor is configured to monitor a volume located above a surface of the parking space. (Jones, Fig. 1 and 0045; As shown in FIG. 1, vehicle sensor 20 includes a targetable detection zone 17, and vehicle sensor 20 is positioned on pole 75 such that the detection zone 17 of vehicle sensor 20 is located within parking space 26. And Schwartz, Figs. 3-4 and Col. 6, Lines 29-50; The directional cone 24 is a space that is projected outwardly from the associated parking meter 10 and towards the specific parking space 50 associated with the parking meter 10 and with which the directional object sensor 22 is associated. An object, such as a vehicle, that enters the area of the directional cone 24 will be detected.)
Regarding claim 14, Jones discloses an upper parking meter outer housing component comprising: a parking meter cap, the parking meter cap comprising an outer surface and an inner surface defining an interior cavity; (Jones, Fig. 8B and ¶0064; )
and a vehicle sensor (Jones Fig. 7 and ¶0059; As shown in FIG. 7, parking meter 12 includes a parking meter control system 50, and a vehicle sensor 62.)  
While Jones discloses a vehicle sensor, Jones does not disclose the sensor supported within the interior cavity.  Schwartz in the same field of endeavor, however, discloses the limitation.  Schwartz discloses the sensor is supported within the interior cavity. (Schwartz, Figs. 1A-4 and Col. 4, Lines 41-60;   The removable meter unit 6-1 includes a radio transceiver 12, an antenna 14, a control module 16, a user interface 18 through which payment can be received, a proximity sensor 20, and a directional object sensor 22.)  Consequently it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Jones with the known technique of placing the sensor within the interior cavity, as taught by 
communicably coupled to an external parking management server, (Jones, Figs. 7 and 9, and ¶0059 Parking meter control system 50 is communicably coupled to vehicle sensor 62. ¶0060; As shown in FIG. 1 communication subsystem 52 may be a communication subsystem associated with a single-space parking meter 12 that is configured to communicate data between the associated meter and parking management system 18 via wireless network 16; ¶0090; parking management system 18 receives real-time parking information from each of the parking meters and each stand-alone vehicle sensor via wireless network 16. Real-time parking information includes parking space occupancy information (e.g., whether or not a particular parking space is currently occupied by a vehicle), vehicle arrival information, and vehicle departure information. Real-time parking information may also include parking meter status information, for example, information regarding whether the meter is expired, unexpired, the amount of time remaining on the meter, etc.) 
 the vehicle sensor configured to detect a vehicle located within a parking space and further configured to generate a signal indicative of presence of the vehicle within the parking space (Jones, ¶¶0050-0051; sensors 20, 22, 24 and 28 may be any sensors suitable for detecting an aspect of a vehicle in the )
and being further configured to communicate the signal to the external parking management server, (Jones, Figs. 7 and 9, and ¶0059 Parking meter control system 50 is communicably coupled to vehicle sensor 62. ¶0060; As shown in FIG. 1 communication subsystem 52 may be a communication subsystem associated with a single-space parking meter 12 that is configured to communicate data between the associated meter and parking management system 18 via wireless network 16; ¶0090; parking management system 18 receives real-time parking information from each of the parking meters and each stand-alone vehicle sensor via wireless network 16. Real-time parking information includes parking space occupancy information (e.g., whether or not a particular parking space is currently )
the vehicle sensor comprising a detection zone and disposed such that the detection zone is located generally within the parking space such that the vehicle sensor is configured to monitor a volume located above a surface of the parking space. (Jones, Fig. 1 and 0045; As shown in FIG. 1, vehicle sensor 20 includes a targetable detection zone 17, and vehicle sensor 20 is positioned on pole 75 such that the detection zone 17 of vehicle sensor 20 is located within parking space 26. And Schwartz, Figs. 3-4 and Col. 6, Lines 29-50; The directional cone 24 is a space that is projected outwardly from the associated parking meter 10 and towards the specific parking space 50 associated with the parking meter 10 and with which the directional object sensor 22 is associated. An object, such as a vehicle, that enters the area of the directional cone 24 will be detected.)
Regarding claim 2, Jones discloses wherein the vehicle sensor is configured to transmit a non-visible spectrum electromagnetic signal, wherein the parking meter cap includes a layer of material that is translucent to the non-visible spectrum electromagnetic signal of the vehicle sensor and that is opaque to visible spectrum light. (Jones, ¶0048; The sensing element (e.g., an electromagnetic energy ¶0050; sensors 20, 22, 24 and 28 may be infrared reflectance sensors, ultrasonic sensors, capacitance sensors, proximity sensors, magnetic sensors, magnetic-flux sensors, non-intrusive sensors, radar-based sensors, a low power/broad spectrum radar sensor, time of flight sensors, ranging sensors, etc.; And Schwartz, Col. 2 Line 60-Col. 3, Line 25;  a low-power proximity sensor comprising a magnetometer can detect if a metallic object is in proximity to the magnetometer, but is generally incapable of detecting the direction in which the metallic object is located in relation to the magnetometer. The directional sensor typically draws more power than the proximity sensor and can comprise a sensor such as, but not limited to, an infrared, passive infrared, radar, or optical sensor, which is capable of determining the presence of an object in a specific direction relative to the higher-powered directional sensor.)
Regarding claim 3, Schwartz discloses wherein the layer of material is a shield positioned within the parking meter cap located between the vehicle sensor and an outer wall of the parking meter cap. (Schwartz, Figs. 1A-4 and Col. 4, Lines 41-60;   The removable meter unit 6-1 includes a radio transceiver 12, an antenna 14, a control module 16, a user interface 18 through which payment can be received, a proximity sensor 20, and a directional object sensor 22.
Regarding claim 4, Jones discloses wherein the parking meter cap includes an upper wall portion and a sidewall portion extending downward away from the upper wall portion, wherein the upper wall portion includes a generally upward facing outer surface and a generally downward facing inner surface. (Jones, Fig. 8A-8B and ¶0064; Cap 73 of outer housing 70 includes a transparent portion or window 74 which allows the user to view the display of electronic meter mechanism 72 when it is locked within outer housing 70. To assemble meter 12, electronic meter mechanism 72 is received within cavity 77 and cap 73 is coupled to lower portion 71 such that electronic meter mechanism 72 is secured within housing 70.)
Regarding claim 5, Jones discloses further comprising a solar panel configured to supply power to one of a portion of the electronic meter mechanism and a portion of the vehicle sensor. (Jones, ¶0046; power connection delivering power to vehicle sensor 20 from a power source (e.g. batter, solar panel, etc.) physically located within the outer housing of the single space meter.)
Regarding claim 15, Jones and Schwartz disclose, wherein the vehicle sensor is configured to transmit a non-visible spectrum electromagnetic signal, wherein the parking meter cap includes a layer of material that is translucent to the non-visible spectrum electromagnetic signal of the vehicle sensor and that is opaque to visible spectrum light. (Jones, ¶0048; The sensing element (e.g., an electromagnetic energy transmitter and receiver, transceiver, etc.) is located within housing 30; ¶0050; sensors 20, 22, 24 and  And Schwartz, Col. 2 Line 60-Col. 3, Line 25;  a low-power proximity sensor comprising a magnetometer can detect if a metallic object is in proximity to the magnetometer, but is generally incapable of detecting the direction in which the metallic object is located in relation to the magnetometer. The directional sensor typically draws more power than the proximity sensor and can comprise a sensor such as, but not limited to, an infrared, passive infrared, radar, or optical sensor, which is capable of determining the presence of an object in a specific direction relative to the higher-powered directional sensor.)
Regarding claim 16, Schwartz discloses wherein the layer of material is a shield positioned within the parking meter cap located between the vehicle sensor and an outer wall of the parking meter cap. (Schwartz, Figs. 1A-4 and Col. 4, Lines 41-60;   The removable meter unit 6-1 includes a radio transceiver 12, an antenna 14, a control module 16, a user interface 18 through which payment can be received, a proximity sensor 20, and a directional object sensor 22.)
Regarding claim 17, Jones discloses wherein the parking meter cap includes an upper wall portion and a sidewall portion extending downward away from the upper wall Jones, Fig. 8A-8B and ¶0064; Cap 73 of outer housing 70 includes a transparent portion or window 74 which allows the user to view the display of electronic meter mechanism 72 when it is locked within outer housing 70. To assemble meter 12, electronic meter mechanism 72 is received within cavity 77 and cap 73 is coupled to lower portion 71 such that electronic meter mechanism 72 is secured within housing 70.)
Regarding claim 18, Jones discloses further comprising a solar panel configured to supply power to one of a portion of the electronic meter mechanism and a portion of the vehicle sensor. (Jones, ¶0046; power connection delivering power to vehicle sensor 20 from a power source (e.g. batter, solar panel, etc.) physically located within the outer housing of the single space meter.)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-8, 11, 13 and 15 of U.S. Patent No. 10,043,337 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by ’337 patent.
Claim Number of the Instant Application
Claims Number of UPP 10,043,337
1
1, 13 and 15
2
4
3
6
4
11
5
11 in view of 8
6
7
7
7


Claims 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-8, 11, 13 and 15 of U.S. Patent No. 10,043,337 B2, in view of Jones. While the ‘337 does not claim communicably coupled to an external parking management server, Jones discloses the limitation.  Consequently, it would have been obvious for a person of ordinary skill in the art to implement the ‘337 patent with the known technique of communicably coupled to an external parking management server, as taught by Jones, in order to provide for remote monitoring and enforcement of parking meters. 
Claim Number of the Instant Application
Claims Number of UPP 10,043,337
14
1, 13 and 15
15
4
16
6
17
11
18
11 in view of 8
19
7
20
7








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/Supervisory Patent Examiner, Art Unit 2687